Complaint was made against the Administrator, Clara L. Ream, under that part of 10673 GC. which covers being suspected of having “concealed, embezzled or conveyed away money, goods, chattels,” etc., of the deceased. She came into possession of the property by having it set off to her by the appraisers under the statute. The time within which exceptions to the inventory could be taken had passed when this proceeding was instituted. In the Putnam Common Pleas, Judge Eastman held upon the showing that the proceedings would not lie and instructed the jury to return a verdict for Ream. This judgment was reversed in the Putnam Court of Appeals in a holding that the case should have been submitted to a jury to try the right of property. The opinion of the Common Pleas followed the recognized practice, under this section, set forth in the preceents and text book opinions, especially the case of Tibbott, Admxr., c. Cadisch, 28 Ohio. App. 481, and In re Leding Estate, 21 Ohio, Dec. 713.
The Court of Appeals in Putnam county held that 10673 GC. provides generally for the trial of the right of property in matters of estates regardless of whether or not the possessor is in good faith or under claimed right, or involves criminality and fraud.
Since the filing of the original motion to certify, in this case, the Franklin County Appeals has passed upon this statute in the ease-of William v. Christopher, 2 Abs. (March 16), 217, and its interpretation of the section is in harmony with the position taken by the Common Pleas- and in conflict with that of the •Putnam Court of Appeals. It holds' that 10673 GC. is a summary statute, which can be resorted to only in ease of criminality and fraud.
Since the appearance of the Franklin county ease in the Abstract a motion has been filed in the Putnam County Appeals to have it certify its record on account of the conflict, and that the meaning of law m'ay be determined.
The opinion of the Putnam County Appeals will be published in The Abstract at an early day.